ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
TPL, Inc.                               )         ASBCA No. 59523
                                        )
Under Contract Nos. NOOl 78-04-C-1013   )
                    W911QX-08-C-0018 )
                    FA8650-05-C-2613    )
                    N00164-01-C-4703    )
                    DSWAO l-98-C-0063 )
                    NOO 164-01-C-4701   )
                    DAAE30-1-9-0800     )
                    NOO 164-04-C-4 713  )
                    NOOO 14-06-C-O 15 8 )
                    N00014-06-C-0525    )

APPEARANCE FOR THE APPELLANT:                     Carolyn Callaway, Esq.
                                                   Carolyn Callaway, P.C.
                                                   Albuquerque, NM

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Gregory T. Allen, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 February 2015




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59523, Appeal ofTPL, Inc., rendered
in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2